OurNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 7/26/2022 has been entered
Claims 1-11, 14, 17-18, and 22-26 are rejected.
Claims 12-13, 15-16, 21, and 27-30 are objected.
Claim 19-20 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 32 recites the below new matter that the cycle corresponds to a subframe of a radio frame.  The original disclosure teaches in multiple places that the NACK and the second PDSCH are sent during a particular cycle, but the original disclosure is completely silent on teaching that a particular cycle is a subframe, and indeed the original disclosure is completely silent on defining what a particular cycle is.  Therefore this limitation is new matter. 
Removal of new matter is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6-11, 14, 17, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mo (US 2017/0311337).

Regarding Claim 1, Mo teaches a method of wireless communication comprising: 
transmitting, by a wireless communication device, a negative acknowledgement message (NACK) for a first Physical Downlink Shared Channel (PDSCH) and via a first frequency band (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE through PDSCH on licensed carrier A_CC as per the drawing, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE); and 
receiving, by the wireless communication device, a second PDSCH via a second frequency band, wherein the first frequency band is different from the second frequency band, and wherein transmitting the NACK and receiving the second PDSCH are performed during a particular cycle (Mo, Fig 6, Paragraph 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, hence the second PDSCH is sent on a carrier or frequency band that is different than the carrier or frequency band used for the NACK, since it is not specified in this claim or the specification what the particular cycle is during which the NACK is transmitted and the second retransmitted PDSCH is received, Examiner interprets that a cycle may be the amount of time from when the NACK is transmitted and the retransmitted PDSCH is received, with a distinction that if the retransmitted PDSCH is not received within a specified amount of time then the retransmission would be considered a failure).


    PNG
    media_image1.png
    534
    403
    media_image1.png
    Greyscale

Regarding Claim 2, Mo further teaches wherein: 
the wireless communication device comprises a user equipment (UE) (Mo, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE);
the NACK is transmitted via a physical channel of the first frequency band (Mo, Fig 6, paragraphs 377, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, there would be one or more channels on a carrier, hence the ACK/NACK would be transmitted on one of the channels of the carrier);
the second PDSCH is received via a physical channel of the second frequency band (Mo, Fig 6, Paragraph 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, hence the second PDSCH is sent on a carrier or frequency band that is different than the carrier or frequency band used for the NACK, there would be one or more channels on a carrier, hence the second PDSCH would be transmitted on one of the channels of the carrier).
Mo does not explicitly teach the below limitations:
(the NACK is transmitted via a) first (physical channel of the first frequency band); 
(the second PDSCH is received via a) second (physical channel of the second frequency band);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mo, and have, where it has already been disclosed that the NACK is transmitted on a physical channel of the first frequency channel and the second PDSCH is received via a physical channel of the second frequency band, where first and second frequency bands are different, for the NACK to be on the first physical channel of the first frequency channel and for the second PDSCH to be on the second physical channel of the second frequency band, since this is merely a matter of design choice, which involves only routine skill in the art, and there seems to be no relation between the channel number that the NACK and PDSCH are transmitted on since they are on different frequency bands.

Regarding Claim 3, Mo further teaches wherein the first frequency band and the second frequency band are adjacent bands, are discontinuous bands, are in the same frequency range, or are in different frequency ranges (Mo, Fig 6, paragraphs 377, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraphs 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, hence since the NAK is sent on licensed carrier A_CC and the retransmitted PDSCH is sent on unlicensed carrier CC1, licensed carrier and unlicensed carrier would be in different frequency ranges).

Regarding Claim 6, Mo further teaches further comprising, prior to receiving the second PDSCH: 
receiving, by the UE during the particular cycle, a first Physical Downlink Common Channel (PDCCH) indicating the first PDSCH (Mo, Fig 6, paragraph 374, BS may send downlink scheduling to the UE through PDCCH, paragraph 376, the base station may send downlink data to the UE through PDSCH on a licensed carrier); 
monitoring, by the UE, the physical channel of the first frequency band for the first PDSCH (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE through PDSCH on licensed carrier A_CC as per the drawing, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE); and 
unsuccessfully decoding, by the UE, the first PDSCH (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE through PDSCH on licensed carrier A_CC as per the drawing, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE).
Mo does not explicitly teach where the monitoring of the first frequency band for the first PDSCH includes monitoring the first physical channel or the third physical channel of the first frequency band.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mo and have, where it has already been disclosed that the first frequency band to be monitored for the first PDSCH, for the first or third physical channels specifically of the first frequency band to be monitored, since selecting which channels of a frequency band to monitor is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 7, Mo further teaches further comprising:
receiving, by the UE prior to receiving the second PDSCH, a second PDCCH indicating the second PDSCH (Mo, Fig 6, paragraph 374, BS may send downlink scheduling to the UE through PDCCH, paragraph 376, the base station may send downlink data to the UE through PDSCH on a licensed carrier); 
successfully decoding, by the UE, the second PDSCH (Mo, Fig 6, paragraph 394, in step 606 the UE receives the retransmission data and processes); and 
transmitting, by the UE, an acknowledgement message for the second PDSCH on a physical channel of the second frequency band (Mo, paragraph 395, the UE receives the downlink retransmission data, completes modulation and demodulation, and feeds back ACK/NACK information for this retransmission again through PUSCH/PUCCH).
Mo does not explicitly teach where the ACK/NACK for the second PDSCH which is on the second frequency band, is specifically on a fourth physical channel of the second frequency band.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mo and have, where it has already been disclosed that second PDSCH is on the second frequency band, for the PDSCH to be specifically on the fourth physical channel of the second frequency band, since selecting which channels of a frequency band is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 8, Mo further teaches further comprising:
receiving, by the UE prior to receiving the second PDSCH, a second PDCCH indicating the second PDSCH (Mo, Fig 6, paragraph 374, BS may send downlink scheduling to the UE through PDCCH, paragraph 376, the base station may send downlink data to the UE through PDSCH on a licensed carrier); 
successfully decoding, by the UE, the second PDSCH (Mo, Fig 6, paragraph 394, in step 606 the UE receives the retransmission data and processes); and 
transmitting, by the UE, an acknowledgement message for the second PDSCH on the physical channel (Mo, paragraph 395, the UE receives the downlink retransmission data, completes modulation and demodulation, and feeds back ACK/NACK information for this retransmission again through PUSCH/PUCCH).
Mo does not explicitly teach where the ACK/NACK for the second PDSCH is specifically on the second physical channel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mo and have, where it has already been disclosed that the ACK/NACK for the second PDSCH is on a physical channel of the second frequency band, for the PDSCH to be specifically on the second physical channel, since selecting which channels of a frequency band to monitor is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 9, Mo teaches an apparatus configured for wireless communication, the apparatus comprising (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE): 
at least one processor (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE, inherently the UE would have a processor); and 
a memory coupled to the at least one processor (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE, inherently the UE would have a memory to store instructions to be executed by the processor), 
wherein the at least one processor is configured: 
to transmit, by a wireless communication device, a negative acknowledgement message (NACK) for a first Physical Downlink Shared Channel (PDSCH) and via a first frequency band (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE through PDSCH on licensed carrier A_CC as per the drawing, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE); and 
to receive, by the wireless communication device, a second PDSCH via a second frequency band, wherein the first frequency band is different from the second frequency band, and wherein transmitting the NACK and receiving the second PDSCH are performed during a particular cycle (Mo, Fig 6, Paragraph 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, hence the second PDSCH is sent on a carrier or frequency band that is different than the carrier or frequency band used for the NACK, since it is not specified in this claim or the specification what the particular cycle is during which the NACK is transmitted and the second retransmitted PDSCH is received, Examiner interprets that a cycle may be the amount of time from when the NACK is transmitted and the retransmitted PDSCH is received, with a distinction that if the retransmitted PDSCH is not received within a specified amount of time then the retransmission would be considered a failure).

Regarding Claim 10, Mo further teaches wherein: 
the wireless communication device comprises a user equipment (UE) (Mo, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE);
the NACK is transmitted via a physical channel of the first frequency band (Mo, Fig 6, paragraphs 377, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, there would be one or more channels on a carrier, hence the ACK/NACK would be transmitted on one of the channels of the carrier);
the second PDSCH is received via a physical channel of the second frequency band (Mo, Fig 6, Paragraph 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, hence the second PDSCH is sent on a carrier or frequency band that is different than the carrier or frequency band used for the NACK, there would be one or more channels on a carrier, hence the second PDSCH would be transmitted on one of the channels of the carrier).
Mo does not explicitly teach the below limitations:
(the NACK is transmitted via a) first (physical channel of the first frequency band);
(the second PDSCH is received via a) second (physical channel of the second frequency band);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mo and have, where it has already been disclosed that the NACK is transmitted on a physical channel of the first frequency channel and the second PDSCH is received via a physical channel of the second frequency band, where first and second frequency bands are different, for the NACK to be on the first physical channel of the first frequency channel and for the second PDSCH to be on the second physical channel of the second frequency band, since this is merely a matter of design choice, which involves only routine skill in the art, and there seems to be no relation between the channel number that the NACK and PDSCH are transmitted on since they are on different frequency bands.

Regarding Claim 11, Mo further teaches wherein each physical channel corresponds to a frequency channel, and wherein each frequency channel of each frequency band has a same Cell ID (Mo, Fig 6, paragraphs 377, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraph 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, a carrier would correspond to a cell, and a carrier would consist of one or more channels within the carrier as per definition, hence all the channels in the same carrier would have the same cell or carrier ID, such as A_CC or CC1).

Regarding Claim 14, Mo further teaches wherein each physical channel corresponds to a component carrier (CC), and wherein each CC of each frequency band has a same virtual Cell ID (Mo, Fig 6, paragraphs 377, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraph 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, a carrier would correspond to a cell, and a carrier would consist of one or more channels within the carrier as per definition, hence all the channels in the same carrier would have the same virtual cell or carrier ID, such as A_CC or CC1).

Regarding Claim 17, Mo teaches a method of wireless communication comprising: 
receiving, by a wireless communication device, a negative acknowledgement message (NACK) for a first Physical Downlink Shared Channel (PDSCH) and via a first frequency band (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE through PDSCH on licensed carrier A_CC as per the drawing, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE); and 
transmitting, by the wireless communication device, a second PDSCH via a second frequency band, wherein the first frequency band is different from the second frequency band, and wherein receiving the NACK and transmitting the second PDSCH are performed during a particular cycle (Mo, Fig 6, Paragraph 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, hence the second PDSCH is sent on a carrier or frequency band that is different than the carrier or frequency band used for the NACK, since it is not specified in this claim or the specification what the particular cycle is during which the NACK is transmitted and the second retransmitted PDSCH is received, Examiner interprets that a cycle may be the amount of time from when the NACK is transmitted and the retransmitted PDSCH is received, with a distinction that if the retransmitted PDSCH is not received within a specified amount of time then the retransmission would be considered a failure).

Regarding Claim 25, Mo teaches an apparatus configured for wireless communication, the apparatus comprising (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE): 
at least one processor (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE, inherently the base station would have a processor); and 
a memory coupled to the at least one processor (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE, inherently the base station would have a memory to store instructions that are executed by the processor), 
wherein the at least one processor is configured: 
to receive, by a wireless communication device, a negative acknowledgement message (NACK) for a first Physical Downlink Shared Channel (PDSCH) and via a first frequency band (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE through PDSCH on licensed carrier A_CC as per the drawing, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE); and 
to transmit, by the wireless communication device, a second PDSCH via a second frequency band, wherein the first frequency band is different from the second frequency band, and wherein receiving the NACK and transmitting the second PDSCH are performed during a particular cycle (Mo, Fig 6, Paragraph 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, hence the second PDSCH is sent on a carrier or frequency band that is different than the carrier or frequency band used for the NACK, since it is not specified in this claim or the specification what the particular cycle is during which the NACK is transmitted and the second retransmitted PDSCH is received, Examiner interprets that a cycle may be the amount of time from when the NACK is transmitted and the retransmitted PDSCH is received, with a distinction that if the retransmitted PDSCH is not received within a specified amount of time then the retransmission would be considered a failure).

Regarding Claim 26, Mo further teaches wherein: 
the wireless communication device comprises a base station (Mo, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE); 
the NACK is transmitted via a physical channel of the first frequency band (Mo, Fig 6, paragraphs 377, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, there would be one or more channels on a carrier, hence the ACK/NACK would be transmitted on one of the channels of the carrier)
the second PDSCH is received via a physical channel of the second frequency band (Mo, Fig 6, Paragraph 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, hence the second PDSCH is sent on a carrier or frequency band that is different than the carrier or frequency band used for the NACK, there would be one or more channels on a carrier, hence the second PDSCH would be transmitted on one of the channels of the carrier).
Mo does not explicitly teach the below limitations:
(the NACK is transmitted via a) first (physical channel of the first frequency band); 
(the second PDSCH is received via a) second (physical channel of the second frequency band);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mo, and have, where it has already been disclosed that the NACK is transmitted on a physical channel of the first frequency channel and the second PDSCH is received via a physical channel of the second frequency band, where first and second frequency bands are different, for the NACK to be on the first physical channel of the first frequency channel and for the second PDSCH to be on the second physical channel of the second frequency band, since this is merely a matter of design choice, which involves only routine skill in the art, and there seems to be no relation between the channel number that the NACK and PDSCH are transmitted on since they are on different frequency bands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 18, and 22-24 are rejected under 35 U.S.C 103 as being unpatentable over Mo (US 2017/0311337) in view of Calin (US 2019/0150150).

Regarding Claim 4, Mo teaches all the limitations of parent claim 2, but does not explicitly teach wherein the first frequency band is in a first frequency range that comprises a millimeter wave frequency range, and wherein the second frequency band is in a second frequency range that comprises a non-millimeter wave frequency range, however Calin teaches wherein the first frequency band is in a first frequency range that comprises a millimeter wave frequency range, and wherein the second frequency band is in a second frequency range that comprises a non-millimeter wave frequency range (Calin, paragraph 24, base station 101 operates according to 4G, 5G, and Wi-Fi standards, the base station 102 operates according to Wi-Fi standards, and the base station 103 supports millimeter wave communication) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo by adding one frequency range being millimeter wave and another frequency range being not millimeter wave as taught by Calin. Because Mo and Calin teach PDSCH, and specifically Calin teaches one frequency range being millimeter wave and another frequency range being not millimeter wave for the benefit of the analogous art of allocating a selected connectivity path from a plurality of connectivity paths supported by a plurality of access technologies (Calin, abstract).

Regarding Claim 18, Mo further teaches wherein: 
the wireless communication device comprises a base station (Mo, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE); 
the NACK is transmitted via a physical channel of the first frequency band (Mo, Fig 6, paragraphs 377, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, there would be one or more channels on a carrier, hence the ACK/NACK would be transmitted on one of the channels of the carrier)
the second PDSCH is received via a physical channel of the second frequency band (Mo, Fig 6, Paragraph 392-393, in step 605 the base station sends downlink retransmission data to the UE through PDSCH on unlicensed carrier CC1 as per the drawing, hence the second PDSCH is sent on a carrier or frequency band that is different than the carrier or frequency band used for the NACK, there would be one or more channels on a carrier, hence the second PDSCH would be transmitted on one of the channels of the carrier);
Mo does not explicitly teach the below limitations:
(the NACK is transmitted via a) first (physical channel of the first frequency band);
(the second PDSCH is received via a) second (physical channel of the second frequency band);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mo and have, where it has already been disclosed that the NACK is transmitted on a physical channel of the first frequency channel and the second PDSCH is received via a physical channel of the second frequency band, where first and second frequency bands are different, for the NACK to be on the first physical channel of the first frequency channel and for the second PDSCH to be on the second physical channel of the second frequency band, since this is merely a matter of design choice, which involves only routine skill in the art, and there seems to be no relation between the channel number that the NACK and PDSCH are transmitted on since they are on different frequency bands.
Mo does not explicitly teach the below limitations:
the first frequency band is in a first frequency range that comprises a millimeter wave frequency range; and 
the second frequency band is in a second frequency range that comprises a non-millimeter wave frequency range.
However Calin teaches the below limitations:
the first frequency band is in a first frequency range that comprises a millimeter wave frequency range (Calin, paragraph 24, base station 101 operates according to 4G, 5G, and Wi-Fi standards, the base station 102 operates according to Wi-Fi standards, and the base station 103 supports millimeter wave communication); and 
the second frequency band is in a second frequency range that comprises a non-millimeter wave frequency range (Calin, paragraph 24, base station 101 operates according to 4G, 5G, and Wi-Fi standards, the base station 102 operates according to Wi-Fi standards, and the base station 103 supports millimeter wave communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo by adding one frequency range being millimeter wave and another frequency range being not millimeter wave as taught by Calin. Because Mo and Calin teach PDSCH, and specifically Calin teaches one frequency range being millimeter wave and another frequency range being not millimeter wave for the benefit of the analogous art of allocating a selected connectivity path from a plurality of connectivity paths supported by a plurality of access technologies (Calin, abstract).

Regarding Claim 22, Mo and Calin further teach wherein the NACK indicates unsuccessful decoding of the first PDSCH by a user equipment (UE) (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE through PDSCH on licensed carrier A_CC as per the drawing, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE), and 
further comprising, prior to receiving the NACK: 
transmitting, by the base station during the particular cycle, a first Physical Downlink Common Channel (PDCCH) indicating the first PDSCH (Mo, Fig 6, paragraph 374, BS may send downlink scheduling to the UE through PDCCH, paragraph 376, the base station may send downlink data to the UE through PDSCH on a licensed carrier); and 
transmitting, by the base station during the particular cycle, the first PDSCH via a physical channel of the first frequency band (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE through PDSCH on licensed carrier A_CC as per the drawing, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing).
Mo and Calin do not explicitly teach where the monitoring of the first frequency band for the first PDSCH includes monitoring the third physical channel of the first frequency band.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mo and Calin, and have, where it has already been disclosed that the first frequency band to be monitored for the first PDSCH, for the third physical channel specifically of the first frequency band to be monitored, since selecting which channels of a frequency band to monitor is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 23, Mo and Calin further teach wherein the NACK indicates unsuccessful decoding of the first PDSCH by a user equipment (UE) (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE through PDSCH on licensed carrier A_CC as per the drawing, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing, paragraph 242, if the ACK/NACK information received by the base station shows that data sending is failed, the base station performs downlink retransmission on the UE), and 
further comprising, prior to receiving the NACK: 
transmitting, by the base station during the particular cycle, a first Physical Downlink Common Channel (PDCCH) indicating the first PDSCH (Mo, Fig 6, paragraph 374, BS may send downlink scheduling to the UE through PDCCH, paragraph 376, the base station may send downlink data to the UE through PDSCH on a licensed carrier); and 
transmitting, by the base station during the particular cycle, the first PDSCH via the physical channel of the first frequency band (Mo, Fig 6, paragraphs 375-377, in step 601 the base station sends downlink data to the UE through PDSCH on licensed carrier A_CC as per the drawing, in step 602 the UE feeds back ACK/NACK information to the base station on licensed carrier A_CC as per the drawing).
Mo and Calin do not explicitly teach where the monitoring of the first frequency band for the first PDSCH includes monitoring the first physical channel of the first frequency band.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mo and Calin, and have, where it has already been disclosed that the first frequency band to be monitored for the first PDSCH, for the first physical channel specifically of the first frequency band to be monitored, since selecting which channels of a frequency band to monitor is merely a matter of design choice, which involves only routine skill in the art.

Regarding Claim 24, Mo and Calin further teach further comprising: 
transmitting, by the base station prior to transmitting the second PDSCH, a second PDCCH indicating the second PDSCH (Mo, Fig 6, paragraph 374, BS may send downlink scheduling to the UE through PDCCH, paragraph 376, the base station may send downlink data to the UE through PDSCH on a licensed carrier); and 
receiving, by the base station after transmitting the second PDSCH, an acknowledgement message for the second PDSCH on a physical channel of the second frequency band, the acknowledgement message indicating that a user equipment (UE) successfully received the second PDSCH (Mo, paragraph 395, the UE receives the downlink retransmission data, completes modulation and demodulation, and feeds back ACK/NACK information for this retransmission again through PUSCH/PUCCH).
Mo and Calin do not explicitly teach where the ACK/NACK for the second PDSCH is specifically on the second or fourth physical channel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mo and Calin and have, where it has already been disclosed that the ACK/NACK for the second PDSCH is specifically on a physical channel of the second frequency band, for the PDSCH to be specifically on the second or fourth physical channel, since selecting which channels of a frequency band to monitor is merely a matter of design choice, which involves only routine skill in the art.

Claim 5 is rejected under 35 U.S.C 103 as being unpatentable over Mo (US 2017/0311337) in view of Kim (US 2011/0205996).

Regarding Claim 5, Mo teaches all the limitations of parent claim 2, but does not explicitly teach wherein the first PDSCH and the second PDSCH have the same transport block (TB), the same code block group (CBG), the same HARQ ID, or a combination thereof, however Kim teaches wherein the first PDSCH and the second PDSCH have the same transport block (TB), the same code block group (CBG), the same HARQ ID, or a combination thereof (Kim, paragraph 65, data of TB0 is transmitted through the PDSCH 0 of F1, paragraph 71, data of retransmitted TB0 is transmitted through the PDSCH 2 of F3, hence the retransmitted PDSCH has the same TB0 as the initial PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo by adding the retransmitted PDSCH having the same transport block as the original PDSCH transmission as taught by Calin. Because Mo and Kim teach PDSCH, and specifically Kim teaches retransmitted PDSCH having the same transport block as the original PDSCH transmission for the benefit of the analogous art of transport block retransmission in a wireless communication system employing carrier aggregation (Kim, abstract).

Claim 31 is rejected under 35 U.S.C 103 as being unpatentable over Mo (US 2017/0311337) in view of Lee (US 2018/0077696).

Regarding Claim 31, Mo teaches all the limitations of parent claim 1, but does not explicitly teach wherein the first frequency band has a first subcarrier spacing (SCS) that is different from a second SCS of the second frequency band, however Lee teaches wherein the first frequency band has a first subcarrier spacing (SCS) that is different from a second SCS of the second frequency band (Lee, paragraph 156, When the number of unsuccessful Msg3 transmission or the number of failed Msg3 transmission is not less than the maximum number of retransmission times, the terminal attempts the data (Msg3) transmission process by performing the RACH process again by changing the subcarrier spacing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo by adding the retransmitted PDSCH having a different subcarrier spacing as taught by Lee. Because Mo and Lee teach PDSCH, and specifically Lee teaches retransmitted PDSCH having a different subcarrier spacing for the benefit of the analogous art of a random access method performed by terminal for uplink data transmission (Lee, abstract).

Claim 32 is rejected under 35 U.S.C 103 as being unpatentable over Mo (US 2017/0311337) in view of Takeda (2019/0208509).


Regarding Claim 32, Mo teaches all the limitations of parent claim 1, but does not explicitly teach wherein the cycle corresponds to a subframe of a radio frame, however Takeda teaches wherein the cycle corresponds to a subframe of a radio frame (Takeda, paragraph 73, when the radio base station receives a NACK in subframe #n+k, the radio base station retransmits the PDSCH of subframe #n in or after subframe #n+2k, if k=0 then the NACK and the retransmitted PDSCH both would occur in subframe n, hence the same subframe, furthermore which subframe the retransmitted in after receiving a NAK, even if in the same subframe as the NAK, would be merely a matter of design choice, which involves only routine skill in the art).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mo by adding the particular cycle which the NACK and retransmitted PDSCH occurring in as being a subframe as taught by Takeda. Because Mo and Takeda teach PDSCH, and specifically Takeda teaches the particular cycle which the NACK and retransmitted PDSCH occurring in as being a subframe for the benefit of the analogous art of transmission of A/N (Takeda, abstract).

Allowable Subject Matter
Claim(s) 12-13, 15-16, and 27-30 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objecting to the claim(s) to be allowed:
The examiner has found that the prior art(s) of record does/do not appear to teach or suggest or render obvious the claimed limitation(s) as recited in dependent claim(s).  Claims 12-13, 15-16, and 27-30 all require that each channel of the frequency band or component carrier has a same HARQ ID, which is taught by each of Kim (US 2011/0205996) paragraph 80, Kim (US 2021/0037554) paragraph 87, and Seo (US 2019/0254012) paragraph 112.   Claims 12, 15, 27, and 29 require that all the channels have the same active bandwidth part configurations, and claims 13, 16, 28, and 30 require that all the channels have two or more active bandwidth part configurations. No references were found that teach either the channels all having the same active bandwidth part configurations, or the channels all having two or more active bandwidth part configurations.   
Claim(s) 12-13, 15-16, and 27-30  are objected to be allowed because of the combination of other limitation(s) and the limitation listed above.

Claim(s) 21 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objecting to the claim(s) to be allowed:
Amended claim 21 recites that the first PDSCH and the second PDSCH have the same transport block (TB) , the same code block group (CBG) and the same HARQ ID.   Claim 18, the parent of claim 21, is rejected by Mo (US 2017/0311337) and Calin (US 2019/0150150).  Kim (US 2011/0205996) teaches that the retransmitted PDSCH has the same TB in paragraph 65 (Kim, paragraph 65, data of TB0 is transmitted through the PDSCH 0 of F1, paragraph 71, data of retransmitted TB0 is transmitted through the PDSCH 2 of F3, hence the retransmitted PDSCH has the same TB0 as the initial PDSCH).  Seo (US 2019/0254012) teaches in paragraph 112 that the base station may perform retransmission of the PDSCH by using the same HARQ process ID.    Takeda (US 2022/0166541) teaches in paragraph 79 that In a case of receiving a TB including one or more CBGs via an SPS PDSCH configured with a CBG based transmission, the UE may generate an HARQ-ACK for each CBG, paragraph 80, The base station may control a retransmission of each CBG, based on the HARQ-ACK for each CBG.   However it would not be reasonable to combine five references to reject amended claim 21.  
Claim(s) 21  is objected to be allowed because of the combination of other limitation(s) and the limitation listed above.   

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used.  Please see updated rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412